Citation Nr: 9914112	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  96-15 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for residuals of a medial 
meniscectomy of the left knee with arthritis, rated as 20 
percent disabling.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from September 1955 to 
September 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision, in which the 
North Little Rock, Arkansas (RO) of the Department of 
Veterans Affairs (VA) denied a disability rating in excess of 
10 percent for residuals of a medial meniscectomy of the left 
knee.  In an August 1996 rating decision, the RO increased 
the evaluation of the residuals of the medial meniscectomy of 
the left knee to 20 percent disabling from the date of claim.  
The Board remanded this case in August 1997, and following 
completion of the requested development, the case has been 
returned for further appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable determination of 
the issue of entitlement to an increased rating for the left 
knee disability has been obtained by the RO.

2.  The appellant's left knee disability is manifested 
principally by severe degenerative joint disease resulting 
principally in varus deformity, limitation of flexion and 
extension, altered gait and pain on motion.

3.  The appellant's left knee disability is the functional 
equivalent of ankylosis of the knee in flexion between 10 and 
20 degrees.

4.  The appellant's left knee disability does not produce an 
exceptional or unusual disability picture with related 
factors such as need for frequent hospitalization or marked 
interference with employment.



CONCLUSION OF LAW

The criteria for an evaluation of 40 percent for residuals of 
a medial meniscectomy of the left knee with arthritis have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1995); 38 C.F.R. §§ 3.321(b)(1), 4.20, 4.71a, Diagnostic Code 
5262 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence sufficient to justify a belief that his claim is 
well grounded.  See Proscelle v. Derwinski, 2 Vet.App. 629, 
631 (1992).  Furthermore, he has undergone recent VA 
examination and, although some of his treatment medical 
records are unavailable, his testimony regarding numerous 
cortisone injections and fluid aspirations are credited as 
supplementing the medical evidence of record.  See generally 
Bruce v. West, 11 Vet.App. 405 (1998).  Accordingly, the 
Board finds that all available evidence necessary for an 
equitable disposition of this claim has been obtained.

As the claim is well grounded, the Board must determine 
whether the weight of the evidence supports the appellant's 
claim or is in relative equipoise, with him prevailing in 
either event.  However, if the weight of the evidence is 
against his claim, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 1991); 38 C.F.R. § 4.3 (1998); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

The appellant contends that his left knee disability, for 
which a total knee replacement has been suggested as the only 
recommended beneficial treatment, warrants a disability 
evaluation in excess of the currently assigned 20 percent 
rating.  During his appearances before the RO in January 1996 
and the undersigned in May 1997, he credibly testified to 
chronic throbbing knee pain which interfered with his sleep, 
and became excruciating after 10 minutes of use.  He 
indicated that he could no longer participate in activities 
requiring prolonged use of the left leg.  He further 
testified to knee swelling which had been treated by numerous 
cortisone injections and fluid aspirations.

Briefly, the appellant's service medical records show that he 
underwent excision of semilunar cartilage of the left knee in 
January 1965.  Thereafter, he voiced intermittent complaint 
of left knee pain, swelling and giving way.  Early 
degenerative changes were first noted as early as February 
1968.

By means of a rating decision dated in August 1971, the RO 
granted service connection for medial meniscectomy of the 
left knee with degenerative arthritis.  VA orthopedic 
examination findings in August 1971 were unremarkable, and 
the RO assigned a non- compensable disability evaluation.

In July 1976, the RO assigned a 10 percent evaluation based 
upon 1976 VA x- ray examination findings which demonstrated 
left knee bony structures which were quite abnormal and joint 
space which was irregular, abnormal and narrowed.  There was 
also a finding of intercondyloid eminences which were 
increased in height, particularly with the medial femoral 
condyle.

In March of 1994, the appellant filed the increased rating 
claim currently on appeal by voicing complaint of knee 
swelling, giving way, and extreme pain upon stair climbing, 
prolonged walking and prolonged sitting.  He also claimed 
that his knee condition interfered with his ability to work.

On VA orthopedic examination, dated in December 1994, the 
appellant further indicated that his knee pain prevented him 
from dancing, and interfered with his ability to use a 
clutch.  He also reported left knee swelling which was 
treated with heat applications or fluid aspirations.  
Physical examination was remarkable for tenderness with 
flexion and extension, and a slight give of the medial 
collateral ligament.  He had difficulty with heel and toe 
walking.  X- ray examination demonstrated calcification in 
the meniscus and marked narrowing of the medial joint 
compartment.  There was also some degree of narrowing of the 
lateral joint compartment, and spurring and lipping.  The 
examiner was of the opinion that the appellant had left knee 
degenerative arthritis, particularly of the medial 
compartment, which was nearing the point of necessitating a 
total knee arthroplasty.

By letter dated in January 1996, Robert F. McCarron, M.D., a 
physician at Conway Orthopaedic & Sports Medicine Clinic, 
P.A., reported the appellant's physical examination findings 
of an enlarged left knee with a 15 degree flexion contracture 
and a 10 degree varus deformity.  Knee flexion was 125 
degrees, and there was medial joint line tenderness.  No 
effusion, redness, warmth or instability was evident.  X- ray 
examination revealed severe degenerative arthritis nearing to 
the point of "bone-bone" contact on the medial aspect of 
the knee.  The examiner indicated that the only beneficial 
treatment for the left knee consisted of a total knee 
replacement, although options included conservative 
management by prescription of a cane, anti- inflammatories, 
and occasional cortisone injections.  The examiner also 
indicated that the appellant's deformity and degenerative 
change of his left knee significantly limited his ability to 
walk, stand and climb.

By means of rating decision dated in August 1996, the RO 
increased the disability evaluation of the left knee to 20 
percent disabling effective to March 1994.

VA orthopedic examination, dated in April 1998, indicated a 
diagnosis of severe degenerative joint disease of the left 
medial, lateral and retropatellar compartments.  The examiner 
noted that the appellant's left knee disability prevented him 
from walking a distance greater than 100 yards, and produced 
pain upon prolonged standing.  It was noted that the 
appellant manifested pain during knee testing, and he walked 
with an altered gait by limping to the left.  Incoordination 
was manifest in his gait which, in turn, was a disturbance of 
his locomotion.  There was no evidence of instability, 
locking, effusion, swelling, or muscle atrophy.  In the 
examiner's opinion, there was some slight left knee deformity 
manifested by the varus position in his stance, and the 
examination findings supported the complaints of pain which 
had been reported.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1998) (Schedule).  The RO has rated the appellant's left 
knee disability as 20 percent disabling under Diagnostic 
Codes 3005- 5261 which contemplates arthritis of the knee 
with extension limited to 15 degrees.  A 30 percent rating is 
warranted for ankylosis of the knee with favorable angle in 
full extension, or in slight flexion between 0 degrees and 10 
degrees (Diagnostic Code 5256), severe impairment of the knee 
with recurrent subluxation or lateral instability (Diagnostic 
Code 5257), leg flexion limited to 15 degrees (Diagnostic 
Code 5260), leg extension limited to 20 degrees (Diagnostic 
Code 5261) and impairment of the tibia or fibula by malunion 
with marked knee disability (Diagnostic Code 5262). 

A 40 percent rating is warranted for ankylosis of the knee in 
flexion between 10 degrees and 20 degrees (Diagnostic Code 
5256), leg extension limited to 30 degrees (Diagnostic Code 
5261) and impairment of the tibia or fibula by nonunion with 
loose motion requiring a brace (Diagnostic Code 5262).

Traumatic arthritis is rated as analogous to degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (1998).  
Degenerative arthritis is rated on the limitation of motion 
of the affected joint, and a separate rating is only assigned 
where limitation of motion is non- compensable under the 
appropriate diagnostic code(s) for the joint(s) involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998); see also 
Hicks v. Brown, 8 Vet.App. 417 (1995).  Where a claimant has 
instability of the knee and arthritis with limitation of 
motion which at least meets the criteria for a zero percent 
disability evaluation under Diagnostic Codes 5260 or 5261, 
separate ratings may be assigned under Diagnostic Codes 5257 
and 5003.  VA O.G.C. Prec. Op. No. 09-98 (August 14, 1998).

In this case, both VA and private medical records show that 
the appellant has severe arthritis of the knee with near 
bone-to- bone contact on the medial aspect.  This results in 
varus deformity, altered gait, pain and incoordination.  
There is also limited flexion and extension, although not to 
the degree that would establish entitlement to an increased 
rating either under Diagnostic Code 5260 or 5261.  There is 
no recurrent subluxation or lateral instability.  

Nonetheless, the Board is of the opinion that the above- 
mentioned knee symptomatology establishes that the appellant 
has impairment of knee function to the degree that is the 
equivalent of ankylosis of the knee in flexion between 10 and 
20 degrees.  This being the case, a 40 percent rating is 
warranted by analogy to Diagnostic Code 5262.  

The benefit of doubt has been resolved in the appellant's 
favor.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 
(1998).

The schedular rating criteria represents, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from disease or injury.  38 C.F.R. § 4.1 
(1998).  The varying degrees of disability contemplate 
considerable loss of working time due to exacerbations or 
illness in proportion to the severity of the disability.  Id.  
In cases of unusual or exceptional disability picture, such 
as injuries or illnesses causing marked interference with 
employment or frequent periods of hospitalization, an 
extraschedular evaluation may be assigned where the regular 
schedular standards are thereby rendered impractical.  38 
C.F.R. § 3.321(b)(1) (1998).

The appellant has voiced complaint that his left knee 
disability precludes his use of a clutch and, thus, 
interferes with his ability to perform work as a bus driver.  
In this regard, the Board notes that his 40 percent rating 
for the left knee disability is, in and of itself, a 
recognition that his disability has resulted in significant 
industrial impairment.  Notwithstanding his credible 
assertions, however, the Board is of the opinion that the 
signs and symptoms of his severe left knee disability are 
fully proportionate with the level of industrial impairment 
contemplated by the assignment of the 40 percent schedular 
rating under Diagnostic Code 5257.  Additionally, his left 
knee disability has not caused any periods of recent 
hospitalization.  Accordingly, the Board finds that 
assignment of an extraschedular rating is not warranted as 
his left knee disability does not produce an exceptional or 
unusual disability picture.


ORDER

Entitlement to a 40 percent rating for residuals of a medial 
meniscectomy of the left knee with arthritis is granted, 
subject to the criteria which govern the payment of monetary 
awards.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

